Citation Nr: 0506679	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-24 870	)	DATE
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for paravertebral 
lumbar myositis with lumbosacral strain, rated 40 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
fourth metacarpal, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION


The veteran had active military service from April 1948 to 
April 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the RO which denied an increased rating for the service-
connected low back disorder, rated 20 percent disabling and 
which denied an increased (compensable) rating for residuals 
of fracture of the right fourth metacarpal.  

In July 1998, the Board remanded the claims for increased 
ratings for the service-connected paravertebral lumbar 
myositis with lumbosacral strain and for residuals of 
fracture of the right fourth metacarpal to the RO for further 
development.  In March 2001, the RO increased the rating for 
the service-connected back disorder to 40 percent.  The RO 
stated that this was a complete grant of benefits sought on 
appeal based on veteran's written statement.  A review of the 
record, however, does not expressly show that the veteran was 
satisfied with the assigned 40 percent rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).  In that same rating decision, the RO continued to 
deny the claim for an increased rating for residuals of a 
fracture of the right fourth metacarpal.


FINDINGS OF FACT

On February 14, 2005, the Board was notified that the veteran 
died on November [redacted], 2004.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


